            Case 6:20-cv-00011-ADA Document 51 Filed 05/11/20 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

Voxer, Inc. and Voxer IP LLC

                  Plaintiffs,
                                                        Civil Action No. 6:20-cv-00011-ADA
v.
                                                        Jury Trial Demanded
Facebook, Inc. and Instagram LLC

                  Defendants.

                JOINT MOTION TO AMEND AGREED SCHEDULING ORDER

           Plaintiffs Voxer, Inc. and Voxer IP LLC and Defendants Facebook, Inc. and Instagram

 LLC, by and through their undersigned counsel, hereby respectfully move to amend the Court’s

 Scheduling Order [Dkt. 49] as proposed in the First Amended Agreed Scheduling Order hereby

 submitted.

           The changes requested in this motion are to move (1) Defendants’ service of

 preliminary invalidity contentions; (2) the exchange of claim terms for construction; (3) the

 exchange of proposed claim constructions; and (4) the parties’ disclosure of extrinsic evidence,

 as shown in the chart below:

      Amended                  Deadline   Item
      Deadline

     July 1, 2020         June 16, 2020   Defendant serves preliminary invalidity contentions in
                                          the form of (1) a chart setting forth where in the prior art
                                          references each element of the asserted claim(s) are
                                          found, (2) an identification of any limitations the
                                          Defendant contends are indefinite or lack written
                                          description under section 112, and (3) an identification of
                                          any claims the Defendant contends are directed to
                                          ineligible subject matter under section 101. Defendant
                                          shall also produce (1) all prior art referenced in the
                                          invalidity contentions, (2) technical documents,
                                          including software where applicable, sufficient to show


{A07/10477/0004/W1672502.1 }
            Case 6:20-cv-00011-ADA Document 51 Filed 05/11/20 Page 2 of 4




     Amended                   Deadline    Item
     Deadline

                                           the operation of the accused product(s), and (3)
                                           summary, annual sales information for the accused
                                           product(s) for the prior two years, unless the parties
                                           agree to some other timeframe.

    July 8, 2020          June 29, 2020    Parties exchange claim terms for construction.

   July 15, 2020           July 13, 2020   Parties exchange proposed claim constructions.

   July 22, 2020           July 20, 2020   Parties disclose extrinsic evidence. The parties shall
                                           disclose any extrinsic evidence, including the identity of
                                           any expert witness they may rely upon with respect to
                                           claim construction or indefiniteness. With respect to any
                                           expert identified, the parties shall also provide a
                                           summary of the witness's expected testimony including
                                           the opinions to be expressed and a general description of
                                           the basis and reasons therefore. A failure to summarize
                                           the potential expert testimony in a good faith,
                                           informative fashion may result in the exclusion of the
                                           proffered testimony. With respect to items of extrinsic
                                           evidence, the parties shall identify each such item by
                                           production number or produce a copy of any such item if
                                           not previously produced.



           All other case deadlines remain unchanged.

           Accordingly, the parties respectfully request that the Court enter the First Amended

 Agreed Scheduling Order as provided for the Court’s use.




{A07/10477/0004/W1672502.1 }
            Case 6:20-cv-00011-ADA Document 51 Filed 05/11/20 Page 3 of 4




    Dated: May 11, 2020                           Respectfully submitted,


By: /s/ Sam Stake, with permission by          By: /s/ Michael E. Jones
   Michael E. Jones
   Kate Kaufmann Shih (SBN: 24066065)             Michael E Jones (SBN: 10929400)
   QUINN EMANUEL URQUHART &                       Patrick C. Clutter (SBN: 24036374)
   SULLIVAN, LLP                                  POTTER MINTON, PC
   711 Louisiana St., Suite 500                   110 North College, Suite 500
   Houston, Texas 77002                           Tyler, Texas 75702
   Telephone: (713) 221-7000                      Tel: 903-597-8311
   Fax: (713) 221-7100                            Fax: 903-593-0846
   kateshih@quinnemanuel.com                      mikejones@potterminton.com
                                                  patrickclutter@potterminton.com
    Kevin P.B. Johnson (Cal. Bar No. 177129)
    Robert W. Stone (Cal. Bar No. 163513)         Robert Van Nest
    QUINN EMANUEL URQUHART &                      rvannest@keker.com
    SULLIVAN, LLP                                 Christa Anderson
    555 Twin Dolphin Drive, 5th Floor             canderson@keker.com
    Redwood Shores, California 94065              David Silbert
    Telephone: (650) 801-5000                     dsilbert@keker.com
    Fax: (650) 801-5100                           Eugene Paige
    kevinjohnson@quinnemanuel.com                 epaige@keker.com
    robertstone@quinnemanuel.com                  Matthew Werdegar
                                                  mwerdegar@keker.com
    Sam Stake (Cal. Bar No. 257916)               Paven Malhotra
    QUINN EMANUEL URQUHART &                      pmalhotra@keker.com
    SULLIVAN, LLP                                 KEKER, VAN NEST & PETERS LLP
    50 California Street, 22nd Floor              633 Battery Street
    San Francisco, California 94111               San Francisco, CA 94111-1809
    Telephone: (415) 875-6600                     Tel: 415-391-5400
    Fax: (415) 875-6700
    samstake@quinnemanuel.com                     Attorneys for Defendants
                                                  Facebook, Inc. and Instagram LLC
    J. Mark Mann (SBN: 12926150)
    G. Blake Thompson (SBN: 24042033)
    MANN | TINDEL | THOMPSON
    300 West Main Street
    Henderson, Texas 75652
    Telephone: (903) 657-8540
    Fax: (903) 657-6003
    mark@themannfirm.com
    blake@themannfirm.com

    Attorneys for Plaintiffs Voxer, Inc. and
    Voxer IP LLC



{A07/10477/0004/W1672502.1 }
            Case 6:20-cv-00011-ADA Document 51 Filed 05/11/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on May 11, 2020, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Michael E. Jones




{A07/10477/0004/W1672502.1 }
